  Case 8:19-cv-00475-WFJ-SPF Document 91 Filed 08/02/19 Page 1 of 1 PageID 2072



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

                                     CLERK’S MINUTES

 CASE NO.: 8:19-cv-475-T-02SPF                             DATE:     August 2, 2019

 HONORABLE WILLIAM F. JUNG

 ALVA JOHNSON                                              PLAINTIFF COUNSEL
                                                           Hassan A. Zavareei
       Plaintiff,                                          Katherine M. Aizpuru
                                                           Jennifer D. Bennett
 v.                                                        Janet R. Varnell

 DONALD J. TRUMP, et al.,
                                                           DEFENDANT COUNSEL
       Defendants.                                         Charles J. Harder
                                                           Dawn Siler-Nixon
                                                           Ryan J. Stonerock
 COURT REPORTER: Nikki Peters                              DEPUTY             Shameeka
                                                           CLERK:             Olden
                                                           COURTROOM:         15B
 TIME: 2:00 PM - 2:06 PM
 TOTAL: 6 minutes


PROCEEDINGS: TELEPHONIC MOTION HEARING re Motion to Reopen Discovery for
Limited Purpose [85]

The Court DENIED the Motion.

The Court will issue a schedule that adds 30 days to the deadlines in Doc. 81 (Joint Motion to
Extend Deadlines), unless the parties provide other dates by close of business on Monday,
August 5.
